Allowance

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: US 8,322,242 is considered to be the closes prior art and discloses a similar device.  With respect to claim 1, US 8,322,242 does not disclose a driven gear connected to the end effector that provides rotation to the end effector. With respect to claim 16, US 8,322,242 does not disclose rotating a driven gear that is fixed to the end effector, the driven gear meshed between the right-hand gear and the left-hand gear and rotatably affixed to the slide portion such that the driven gear can rotate around the rotation axis and not translate along the translation axis relative to the slide portion, the rotating the driven gear performed by: rotating the right-hand threaded rod around the right-hand threaded rod axis; and rotating the left-hand threaded rod around the left-hand threaded rod axis in a same direction as the right-hand threaded rod and at the speed that causes the left- hand gear to rotate at the same speed as the right-hand gear.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERENCE BOES whose telephone number is (571)272-4898. The examiner can normally be reached Monday-Friday 10-6:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on (571) 272-7753. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TERENCE BOES
Primary Examiner
Art Unit 3658



/TERENCE BOES/Primary Examiner, Art Unit 3658